          Case 2:20-cv-05477-PBT Document 35 Filed 11/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE, individually and as a           :
 candidate for Pennsylvania’s 4th Congressional  :
 District and on behalf of all citizen electors of
                                                 : Civil Action No. 2:20-cv-05477
 Berks County, Pennsylvania, et al.              :
                                                 :
                                Plaintiffs,      :
             v.                                  :
                                                 :
 KENNETH E. LAWRENCE JR., Chair of the :
 Montgomery County Board of Elections and Vice :
 Chair of the Montgomery County Board of :
 Commissioners, in his official capacity, et al. :
                                                 :
                                Defendants.



                           MOTION TO WITHDRAW
                 MOTION FOR A TEMPORARY RESTRAINING ORDER


       1. On November 3, 2020, Plaintiffs filed the Motion for Temporary Restraining Order

(ECF 11).

       2. On November 4, 2020, the Court held an Evidentiary Hearing regarding Plaintiffs’

Motion for Temporary Restraining Order.

       3. The Court has provided the parties with an opportunity to file Memorandums of Law.

       4. Plaintiffs have their Memorandum of Law and Defendants’ Memorandum of Law is

due by 9:00 a.m. November 6, 2020.

       5. Due to the timing of these proceedings and the pendency of a hearing scheduled in the

Commonwealth Court of the Pennsylvania at 10:00 a.m. Friday, November 6, 2020, in Harrisburg,

Pennsylvania. Plaintiffs believe that a Temporary Restraining Order in this case will be ineffective

in addressing the matters covered in their Motion and, therefore, withdraw their Motion without
         Case 2:20-cv-05477-PBT Document 35 Filed 11/05/20 Page 2 of 2




prejudice to their underlying Complaint for Declaratory and Injunctive Relief and ask the Court to

enter an appropriate order.



                                                    Respectfully Submitted,

                                                    DILLON, MCCANDLESS, KING,
                                                    COULTER & GRAHAM, LLP

Dated: November 5, 2020                             By: /s/ Thomas E. Breth
                                                            Thomas E. Breth
                                                            Jordan P. Shuber

                                                    Counsel for Plaintiffs
